Case 2:20-cv-01845-JHE Document 1 Filed 11/19/20 Page 1 of 8            FILED
                                                               2020 Nov-19 PM 04:15
                                                               U.S. DISTRICT COURT
                                                                   N.D. OF ALABAMA
Case 2:20-cv-01845-JHE Document 1 Filed 11/19/20 Page 2 of 8
Case 2:20-cv-01845-JHE Document 1 Filed 11/19/20 Page 3 of 8
Case 2:20-cv-01845-JHE Document 1 Filed 11/19/20 Page 4 of 8
Case 2:20-cv-01845-JHE Document 1 Filed 11/19/20 Page 5 of 8
Case 2:20-cv-01845-JHE Document 1 Filed 11/19/20 Page 6 of 8
Case 2:20-cv-01845-JHE Document 1 Filed 11/19/20 Page 7 of 8
Case 2:20-cv-01845-JHE Document 1 Filed 11/19/20 Page 8 of 8
